Citation Nr: 0431241	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  92-16 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had active service from August 1981 to August 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1990 decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran additional training 
under Chapter 31, beyond the Associate's degree.  This case 
was before the Board in August 1994, April 1996 and March 
1998 when it was remanded for additional development. 


FINDINGS OF FACT

1.  Through participation in the vocational rehabilitation 
program, the veteran obtained an Associate in Applied 
Business degree and employment in various supervisory 
positions.  

2.  Thereafter, the veteran was accepted and enrolled in a 
bachelors degree program for which he seeks additional 
vocational rehabilitation training under the provisions of 
Chapter 31.

3.  Neither at the time the veteran began his pursuit of a 
bachelors degree nor since that time has his service-
connected right knee disability precluded him from performing 
the duties of the occupation for which he was previously 
found rehabilitated.

4.  The veteran's employment handicap and capabilities do not 
render him unsuitable for employment in the occupational 
objective for which services were provided by VA under the 
Chapter 31 vocational rehabilitation program.




CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code have not been met.  38 U.S.C.A. § 3100 
(West 2002); 38 C.F.R. §§ 21.283, 21.284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).

The VCAA made several amendments to the law governing certain 
VA claims, to include redefining VA's duty-to-assist and 
notification obligations.  However, it does not appear that 
these changes are applicable to claims such as the one 
decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  As well, the 
statutes at issue in this matter are not found in Chapter 51 
(rather, in Chapter 31).

Background

In September 1984, the veteran originally filed his claim for 
VA disability compensation benefits.  In an April 1985 rating 
decision, service connection was granted for post-operative 
partial tear of the right medial meniscus with chondromalacia 
of the right knee, rated as 10 percent disabling, and denied 
entitlement to service connection for a low back disability 
and for paint chips in the left eye.  Although the veteran 
initially appealed the denials of his claims for service 
connection for a low back disability and service connection 
for an eye disability, in November 1996, he ultimately 
withdrew these claims.

In 1986, the veteran applied for and was granted eligibility 
for Chapter 31 benefits.  In September 1986, the veteran 
completed an Individualized Written Rehabilitation Plan 
(IWRP) for the vocational goal of obtaining and maintaining a 
job as a purchasing agent through an on-the-job training 
program.  

In December 1987, his IWRP was amended for an Associate in 
Applied Business degree at Cuyahoga (Ohio) Community College.  
It was noted that the veteran's on-the-job training had to be 
discontinued because of his employer's financial 
difficulties.

In 1989, the veteran requested that his IWRP be amended for a 
bachelors degree.  He stated, "in today's business world a 
bachelor's [sic] degree is mandatory.  If [I] am to be 
successful in this chosen field of human resource management, 
an associates degree is not acceptable."

In a June 1990 decision, entitlement to additional vocational 
rehabilitation training under Chapter 31 for bachelors degree 
level training was denied.  Thereafter, the veteran appealed.  

The veteran received an Associate in Applied Business degree 
at Cuyahoga (Ohio) Community College in June 1991.  

The veteran testified during a September 1991 personal 
hearing that he was currently enrolled in a bachelors degree 
program at Kent State University and that he was still 
seeking employment.

Information from a VA counseling psychologist, dated in July 
1992, reflects that the veteran had secured employment as a 
plant manager, at an annual salary of $25,000, in December 
1991.

A November 1994 Report of Contact notes that the veteran 
indicated that he still wished to pursue a bachelors degree.  
The veteran further reported he held a supervisory position 
with Best Uniform, where he was paid at the hourly rate of 
$9.00.

In a June 1995 supplemental statement of the case, it appears 
that the RO confirmed that the veteran had been 
"rehabilitated" to the point of employability.  Citing the 
various positions held by the veteran since his graduation 
from Cuyahoga Community College, the vocational 
rehabilitation and counseling staff at the RO confirmed and 
continued its previous denial of the veteran's appeal.  

In a November 1995 statement, the veteran asserted that since 
his graduation in June 1991, he has experienced difficulty in 
finding suitable employment on the management level.  While 
the veteran did suggest that his difficulty in obtaining 
suitable employment was partly due to his level of education, 
he also noted that he was forced to leave two jobs-including 
his position with Best Uniform-because of his physical 
disabilities, including right and left knee disabilities. 

An April 2004 VA Counseling Record - Narrative Report notes 
that during the veteran's active military service, he worked 
on diesel engines.  During his military service, he fell off 
a ladder and injured his right knee; this knee injury 
interfered with his ability to work as a heavy equipment 
mechanic.  Therefore, the veteran was awarded Chapter 31 
benefits.  The veteran was provided with on-the-job training 
for the vocational goal of obtaining a job as a purchasing 
agent.  However, in December 1987, his employer could no 
longer sponsor the veteran because of insufficient financing.  
Thereafter, the veteran's IWRP was amended; the goal was to 
obtain an associates degree in applied business in order to 
obtain employment as a purchasing agent.  The veteran 
graduated in 1991.  He held a management level job until 
1992; thereafter, he was unemployed for a year.  He moved to 
Florida and found work as a supervisor in a commercial 
laundry facility.  He was fired after 6 months for poor 
relationships with other employees.  Then, he was hired for a 
similar position at another commercial laundry facility in 
1994.  He left that position because the commute was too 
long.  It was noted that the veteran was currently employed 
as a traffic manager of supplies.  He stated that at this 
point, pursuing a bachelors degree was "only for self 
gratification."  He indicated that he was satisfied with his 
current job, and did not intend to search for different 
employment after completion of a bachelors degree.  

The counseling psychologist stated that the impairment from 
the veteran's service-connected right knee disability did not 
materially contribute towards the veteran's impairment to 
employability.  He noted that the veteran was able to attain 
and maintain employment as a traffic manager since 1994 
without significant medical issues.  He also noted that the 
nature and severity of the veteran's disabilities did not 
warrant a finding of serious employment handicap.

Currently, service connection is in effect only for residuals 
of injury of the right knee with chondromalcia, evaluated as 
10 percent disabling.  

Analysis

The purpose of "rehabilitated" status is to identify those 
cases in which the goals of a rehabilitation program or a 
program of employment services have been substantially 
achieved.  38 C.F.R. § 21.196(a).  A veteran's case shall be 
assigned to "rehabilitated" status from employment services 
status when his case meets the criteria for rehabilitation 
contained in 38 C.F.R. § 21.283.

Under 38 C.F.R. § 21.283, for purposes of Chapter 31, a 
veteran shall be declared rehabilitated when he or she has 
overcome the employment handicap to the maximum extent 
feasible as described in paragraph (c), (d) or (e) of this 
section.  The term "suitably employed" includes employment in 
the competitive labor market, sheltered situations, or on a 
nonpay basis which is consistent with the veteran's 
abilities, aptitudes and interests if the criteria contained 
in paragraph (c) (1) or (2) of this section are otherwise 
met.  38 C.F.R. § 21.283(c) provides for cases where 
rehabilitation to the point of employability has been 
achieved.  The veteran who has been found rehabilitated to 
the point of employability shall be declared rehabilitated if 
he or she: (1) Is employed in the occupational objective for 
which a program of services was provided or in a closely 
related occupation for at least 60 continuous days; (2) Is 
employed in an occupation unrelated to the occupational 
objective of the veteran's rehabilitation plan for at least  
60 continuous days if the veteran concurs in the change and 
such employment: (i) Follows intensive, yet unsuccessful, 
efforts to secure employment for the veteran in the 
occupation objective of a rehabilitation plan for a closely 
related occupation contained in the veteran's rehabilitation 
plan; (ii) Is consistent with the veteran's aptitudes, 
interests, and abilities; and (iii) Utilizes some of the 
academic, technical or professional knowledge and skills 
obtained under the rehabilitation plan; or (3) Pursues 
additional education or training, in lieu of obtaining 
employment, after completing his or her prescribed program of 
training and rehabilitation services if: (i) The additional 
education or training is not approvable as part of the 
veteran's rehabilitation program under this chapter; and (ii) 
Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.

In this case, the veteran's amended program goal was to 
obtained an associates degree in applied business in order to 
obtain employment as a purchasing agent.  The veteran 
attended Cuyahoga Community College and earned an Associate 
in Applied Business degree.  He was thereafter afforded 
employment assistance services.  Through participation in the 
vocational rehabilitation program, the veteran obtained 
employment in a management position until 1992.  Thereafter, 
he worked as a supervisor in two different commercial laundry 
facilities; currently, he is employed as a traffic manager.  
He indicated his satisfaction with that employment.  The 
veteran was placed in rehabilitated status.  The RO noted 
that the veteran had found suitable employment, which was 
consistent with the goals of his IWRP.  

Although the veteran was found rehabilitated to the point of 
employability under 38 C.F.R. § 21.283(c), he is now seeking 
reimbursement for additional training.

In order to obtain reentrance into rehabilitation to the 
point of employability, i.e., receive an additional period of 
training or services, the evidence must show the following: 
(1) the veteran has a compensable service-connected 
disability and either; (2) the current facts, including any 
relevant medical findings, establish that his service-
connected disability has worsened to the extent that the 
effects of the service-connected disability considered in 
relation to other facts precludes him from performing the 
duties of the occupation for which he previously was found 
rehabilitated; or (3) the occupation for which he previously 
was found rehabilitated under Chapter 31 is found to be 
unsuitable on the basis of his specific employment handicap 
and capabilities.  38 C.F.R. § 21.284.

After reviewing the facts of this case in conjunction with 
the aforementioned regulation, the Board finds that 
entitlement to reentrance into a rehabilitation program is 
not warranted.

The evidence in this regard does not reflect that the 
veteran's service-connected right knee disability, rated as 
10 percent disabling, worsened to the extent that its effect, 
considered in relation to other facts, precluded him from 
performing the duties of the occupation for which he 
previously was found rehabilitated; nor does the evidence 
show or the veteran argue that the occupation for which he 
previously was found rehabilitated under Chapter 31 was 
unsuitable on the basis of his specific employment handicap 
and capabilities.  38 C.F.R. § 21.284(a)(2),(3).

Rather, the veteran seeks a bachelors degree for "self 
gratification."  The Board acknowledges this contention, but 
it does not satisfy the necessary criteria.  The pertinent 
regulation requires that the veteran's service-connected 
disability necessitate reentrance into rehabilitation.  The 
fact remains that there is no evidence or argument that the 
veteran's service-connected disability precludes him from 
performing the duties of the occupation for which he 
previously was found rehabilitated.  He has been happily 
employed in the same position since 1994.  Further, the 
occupation for which he previously was found rehabilitated is 
not unsuitable on the basis of his specific employment 
handicap and capabilities.  He is suitable for that 
employment and has maintained that employment for 10 years.  
There is no evidence showing that his service-connected right 
knee disability made or currently makes the occupation that 
he had trained for unsuitable for him.

The Board points out that the purpose of the Chapter 31, 
vocational rehabilitation program is to provide the 
assistance necessary to enable veterans to obtain and 
maintain suitable employment, and that this goal was met in 
this case.

The Board finds that the evidence is against the veteran's 
claim of entitlement to additional vocational rehabilitation 
benefits and the requisite provisions of 38 C.F.R. § 21.284 
have not been met. 


ORDER

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38 of the United States Code is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



